DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/10/2019, 12/05/2019 and 12/30/2020 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 10/10/2019 is entered.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Betzig et al. (US PUB 2013/0181143; herein after “Betzig”) in view of Matsumoto et al. (US PUB 2015/0293337).	
Betzig and Matsumoto disclose microscopy techniques in which the directions and/or phases of individual beamlets of a light beam entering a rear pupil of an optical system are individually controlled. Therefore, they are analogous art.
	
Regarding claim 1, Betzig teaches an aberration correction method (para. [0005] and method steps shown in FIG. 12) comprising: a coupling step of optically coupling a modulation plane of a spatial light modulator (SLM/WWE114) and an object (sample 106) through an objective lens (118) (see para. [0075], [0076], [0078] and as shown in FIG. 1, where modulation plane of the SLM/WWE114 is optically coupled with sample 106 and objective lens 118); and a control step (step 1208, FIG. 12) of controlling the spatial light modulator on the basis of a modulation pattern including a correction pattern for correcting aberration caused by a refractive index interface (i.e., index of refraction inhomogeneities (e.g., refractive index difference)) of the object (i.e., as shown in FIG. 3c, using an active optical element, such as the wavefront modulating element 114, optically conjugated to the rear pupil of the microscope objective, such beamlets (e.g., modulation/correction pattern) can be individually steered back to the focal point 306, and their relative phases can be re-optimized to effectively cancel all sample induced aberrations caused by index of refraction inhomogeneities, see para. [0086], also see para. [0085], [0122] and [0129], FIGS. 3, 8 and steps 1204 & 1208 in FIG. 12), wherein a position of the correction pattern in the modulation pattern is set on the basis of inclination information of the refractive index interface of the object with respect to a plane perpendicular to an optical axis of the objective lens (i.e., it is possible to divide the active element 114 into N subregions, with each subregion having an independently adjustable phase pattern (e.g., modulation/correction pattern), and thereby segment the rear pupil into N beamlets individually controllable for tilt angle and relative phase offset (e.g., inclination information of the index of refraction inhomogeneities (e.g., refractive index difference) to the sample 106 and plane perpendicular to an optical axis of the objective lens 118/304). As the complexity of the required corrective phase pattern across the rear pupil increases, more subregions N are needed to achieve an accurate approximation (e.g., aberration correction), see para. [0086] and as shown in FIG. 3c).
Betzig teaches all limitations except for explicit teaching of controlling the spatial light modulator on the basis of a modulation pattern including a correction pattern for correcting aberration.
	However, in a related field of endeavor Matsumoto teaches when a generation ratio of an aberration corresponding to each term is constant, the aberration correction optical unit 3 can set a combined profile pattern which is a linear sum of the respective terms as a phase modulation profile. It is conceivable that, for example, a symmetrical aberration and an asymmetrical aberration are lumped together to correct a wave front aberration using two sets of phase modulation elements. In other words, for example, regarding a symmetrical aberration, the aberration correction optical unit 3 may represent a linear sum of a defocus, a first-order spherical aberration, and a third-order spherical aberration as a combined profile pattern, see para [0066].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Betzig such that the aberration correction optical unit can set a combined profile pattern (correction pattern) which is a linear sum of the respective terms as a phase modulation profile as taught by Matsumoto, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary (see para. [0066, lines 8-11] of Matsumoto).

Regarding claim 2, Betzig teaches an aberration correction method (para. [0005]) comprising: a coupling step of optically coupling a modulation plane of a spatial light modulator (114) and an object (106) through an objective lens (118) (see para. [0075], [0076], [0078] and as shown in FIG. 1, where modulation plane of the SLM/WWE114 is optically coupled with sample 106 and objective lens 118 and as set forth in claim 1 above); and a control step (step 1208, FIG. 12) of controlling the spatial light modulator on the basis of a modulation pattern including a correction pattern for correcting aberration caused by a refractive index interface of the object (i.e., as shown in FIG. 3c, using an active optical element, such as the wavefront modulating element 114, optically conjugated to the rear pupil of the microscope objective, such beamlets (e.g., modulation/correction pattern) can be individually steered back to the focal point 306, and their relative phases can be re-optimized to effectively cancel all sample induced aberrations caused by index of refraction inhomogeneities, see para. [0086], also see para. [0085] and [0122], FIGS. 3, 8 & step 1204, 1208 of FIG. 12 and as set forth in claim 1 above), wherein the spatial light modulator (114) and the objective lens (118) are disposed on the basis of inclination information of the refractive index interface (i.e., index of refraction inhomogeneities (e.g., refractive index difference)) of the object with respect to a plane perpendicular to an optical axis of the objective lens (i.e., it is possible to divide the active element 114 into N subregions, with each subregion having an independently adjustable phase pattern, and thereby segment the rear pupil into N beamlets individually controllable for tilt angle and relative phase offset (e.g., inclination information of the index of refraction inhomogeneities (e.g., refractive index difference) to the sample 106 and plane perpendicular to an optical axis of the objective lens 118/304). As the complexity of the required corrective phase pattern across the rear pupil increases, more subregions N are needed to achieve an accurate approximation (e.g., aberration correction), see para. [0086] and as shown at least in FIGS. 1 & 3c).
Betzig teaches all limitations except for explicit teaching of controlling the spatial light modulator on the basis of a modulation pattern including a correction pattern for correcting aberration.
	However, in a related field of endeavor Matsumoto teaches when a generation ratio of an aberration corresponding to each term is constant, the aberration correction optical unit 3 can set a combined profile pattern which is a linear sum of the respective terms as a phase modulation profile. It is conceivable that, for example, a symmetrical aberration and an asymmetrical aberration are lumped together to correct a wave front aberration using two sets of phase modulation elements. In other words, for example, regarding a symmetrical aberration, the aberration correction optical unit 3 may represent a linear sum of a defocus, a first-order spherical aberration, and a third-order spherical aberration as a combined profile pattern, see para [0066].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Betzig such that the aberration correction optical unit can set a combined profile pattern (correction pattern) which is a linear sum of the respective terms as a phase modulation profile as taught by Matsumoto, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary (see para. [0066, lines 8-11] of Matsumoto).

Regarding claim 3, the combination of Betzig and Matsumoto teaches a measurement step of measuring an inclination angle of the refractive index interface of the object, wherein the inclination information is determined on the basis of the inclination angle measured by the measurement step (i.e., the tip and tilt angles (inclination angle) for a beamlets that maximize the emission light from the sample (object) when integrated over all the positions of the focal spot can be determined (measured), see para. [0020] as taught by Betzig). Further, Matsumoto teaches an aberration generated by a depth of a specimen and a method for correcting the aberration, see para. [0054]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the refractive index difference of the object by a depth of a specimen (inclination angle) and a method for correcting the aberration, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary.

Regarding claim 4, Betzig in view of Matsumoto teaches the measurement step includes acquiring a plurality of images of the object having different depths from the refractive index interface of the object, and obtaining the inclination angle on the basis of the plurality of images (i.e., the fast active element is used to vary the angles of the beamlets to determine the optimal angles for the beamlets (measurement step), as aberrations increase when imaging more deeply into the sample, the corrections found quickly by the fast active element as a given depth in the sample can be applied to the spatial light modulator, para. [0106]).

Regarding claim 5, the combination of Betzig and Matsumoto teaches the inclination information is determined on the basis of information relating to an inclination angle of the refractive index interface of the object stored in advance (i.e., the processors and/or computing devices 150 (to store) also can operate to process information about light detected by the detector 126, para. [0081] as taught by Betzig). Further, Matsumoto teaches it is necessary to measure an aberration in advance in order to obtain an optimum compensated wave front, and a process for converging a correction amount in order to form an optimum wave front is required, para. [0019]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention where an inclination angle (tilt angle) of the refractive index interface (index difference) of the object stored in advance, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary.

Regarding claim 6, Betzig fails to teach a diameter of a region of the correction pattern on the modulation plane is larger than a pupil diameter of the objective lens.
However, in a related field of endeavor Matsumoto teaches a maximum value of an effective diameter of the aberration correction (correction pattern) optical unit to “1”, para. [0054], FOG. 3, and a size of an active region 24 driving the liquid crystal is determined according to a pupil diameter of an objective lens, para. [0070], FIG. 6. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Betzig such that to set aberration correction (correction pattern) diameter that larger than a pupil diameter of an objective lens as taught by Matsumoto, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary.

Regarding claim 7, Betzig in view of Matsumoto teaches the measurement step includes dividing the refractive index interface of the object into a plurality of regions, and measuring the inclination angles in the respective regions, and the inclination information is determined on the basis of the inclination angles in the respective regions (i.e., it is possible to divide the active element 114 into N subregions, with each subregion having an independently adjustable phase pattern, and thereby segment the rear pupil into N beamlets individually controllable for tilt angle and relative phase offset (e.g., inclination information of the index of refraction inhomogeneities (e.g., refractive index difference) to the sample 106 and plane perpendicular to an optical axis of the objective lens 118/304). As the complexity of the required corrective phase pattern across the rear pupil increases, more subregions N are needed to achieve an accurate approximation (e.g., aberration correction), see para. [0086] and as shown at least in FIGS. 1 & 3c).

Regarding claim 8, Betzig teaches an optical apparatus (a microscopy system 100, FIG. 1) comprising: a spatial light modulator (114) having a modulation plane (as shown in FIG. 1); an objective lens (118) disposed on an optical path between the modulation plane and an object (106) (see para. [0075], [0076], [0078] and as shown in FIG. 1); and a controller (computer 150) configured to control the spatial light modulator on the basis of a modulation pattern including a correction pattern for correcting aberration caused by a refractive index interface (i.e., index of refraction inhomogeneities) of the object (i.e., as shown in FIG. 3c, using an active optical element, such as the wavefront modulating element 114, optically conjugated to the rear pupil of the microscope objective, such beamlets (e.g., modulation/correction pattern) can be individually steered back to the focal point 306, and their relative phases can be re-optimized to effectively cancel all sample induced aberrations caused by index of refraction inhomogeneities, see para. [0086], also see para. [0081], [0085], [0122] and [0129], FIGS. 3, 8 and steps 1204 & 1208 in FIG. 12), wherein a position of the correction pattern in the modulation pattern is set on the basis of inclination information of the refractive index interface of the object with respect to a plane perpendicular to an optical axis of the objective lens (i.e., it is possible to divide the active element 114 into N subregions, with each subregion having an independently adjustable phase pattern (e.g., modulation/correction pattern), and thereby segment the rear pupil into N beamlets individually controllable for tilt angle and relative phase offset (e.g., inclination information of the index of refraction inhomogeneities (e.g., refractive index difference) to the sample 106 and plane perpendicular to an optical axis of the objective lens 118/304). As the complexity of the required corrective phase pattern across the rear pupil increases, more subregions N are needed to achieve an accurate approximation (e.g., aberration correction), see para. [0086] and as shown in FIG. 3c).
Betzig teaches all limitations except for explicit teaching of controlling the spatial light modulator on the basis of a modulation pattern including a correction pattern for correcting aberration.
	However, in a related field of endeavor Matsumoto teaches when a generation ratio of an aberration corresponding to each term is constant, the aberration correction optical unit 3 can set a combined profile pattern which is a linear sum of the respective terms as a phase modulation profile. It is conceivable that, for example, a symmetrical aberration and an asymmetrical aberration are lumped together to correct a wave front aberration using two sets of phase modulation elements. In other words, for example, regarding a symmetrical aberration, the aberration correction optical unit 3 may represent a linear sum of a defocus, a first-order spherical aberration, and a third-order spherical aberration as a combined profile pattern, see para [0066].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Betzig such that the aberration correction optical unit can set a combined profile pattern (correction pattern) which is a linear sum of the respective terms as a phase modulation profile as taught by Matsumoto, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary (see para. [0066, lines 8-11] of Matsumoto).

Regarding claim 9, Betzig teaches an optical apparatus  (a microscopy system 100, FIG. 1) comprising: a spatial light modulator (114) having a modulation plane (as shown in FIG. 1), and for configured to modulate light on the basis of a modulation pattern including a correction pattern for correcting aberration caused by a refractive index interface (i.e., index of refraction inhomogeneities) of an object (106); an objective lens disposed on an optical path between the modulation plane and the object (i.e., as shown in FIG. 3c, using an active optical element, such as the wavefront modulating element 114, optically conjugated to the rear pupil of the microscope objective, such beamlets (e.g., modulation/correction pattern) can be individually steered back to the focal point 306, and their relative phases can be re-optimized to effectively cancel all sample induced aberrations caused by index of refraction inhomogeneities, see para. [0086], also see para. [0085], [0122] and [0129], FIGS. 3, 8 and steps 1204 & 1208 in FIG. 12); a moving mechanism configured to move at least one of the objective lens and the spatial light modulator in a direction intersecting with an optical axis of the objective lens (i.e., the objective 118 can be moved in the axial direction of excitation beam that impinges on the sample 106 by a z-axis stage 128, see para. [0081]); and a controller (computer 150) configured to control the moving mechanism, wherein the controller is configured to control the moving mechanism on the basis of inclination information of the refractive index interface of the object with respect to a plane perpendicular to the optical axis of the objective lens (i.e., it is possible to divide the active element 114 into N subregions, with each subregion having an independently adjustable phase pattern (e.g., modulation/correction pattern), and thereby segment the rear pupil into N beamlets individually controllable for tilt angle and relative phase offset (e.g., inclination information of the index of refraction inhomogeneities (e.g., refractive index difference) to the sample 106 and plane perpendicular to an optical axis of the objective lens 118/304). As the complexity of the required corrective phase pattern across the rear pupil increases, more subregions N are needed to achieve an accurate approximation (e.g., aberration correction), see para. [0086] and as shown in FIG. 3c).
Betzig teaches all limitations except for explicit teaching of controlling the spatial light modulator on the basis of a modulation pattern including a correction pattern for correcting aberration.
	However, in a related field of endeavor Matsumoto teaches when a generation ratio of an aberration corresponding to each term is constant, the aberration correction optical unit 3 can set a combined profile pattern which is a linear sum of the respective terms as a phase modulation profile. It is conceivable that, for example, a symmetrical aberration and an asymmetrical aberration are lumped together to correct a wave front aberration using two sets of phase modulation elements. In other words, for example, regarding a symmetrical aberration, the aberration correction optical unit 3 may represent a linear sum of a defocus, a first-order spherical aberration, and a third-order spherical aberration as a combined profile pattern, see para [0066].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Betzig such that the aberration correction optical unit can set a combined profile pattern (correction pattern) which is a linear sum of the respective terms as a phase modulation profile as taught by Matsumoto, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary (see para. [0066, lines 8-11] of Matsumoto).

Regarding claim 10, the combination of Betzig and Matsumoto teaches a measurement unit configured to measure an inclination angle of the refractive index interface of the object, wherein the inclination information is determined on the basis of the inclination angle measured by the measurement unit (i.e., the tip and tilt angles (inclination angle) for a beamlets that maximize the emission light from the sample (object) when integrated over all the positions of the focal spot can be determined (measured), see para. [0020] as taught by Betzig). Further, Matsumoto teaches an aberration generated by a depth of a specimen and a method for correcting the aberration, see para. [0054]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the refractive index difference of the object by a depth of a specimen (inclination angle) and a method for correcting the aberration, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary.

Regarding claim 11, Betzig in view of Matsumoto teaches the measurement unit is configured to acquire a plurality of images of the object having different depths from the refractive index interface of the object, and obtain the inclination angle on the basis of the plurality of images (i.e., the fast active element is used to vary the angles of the beamlets to determine the optimal angles for the beamlets (measurement step), as aberrations increase when imaging more deeply into the sample, the corrections found quickly by the fast active element as a given depth in the sample can be applied to the spatial light modulator, para. [0106]).

Regarding claim 12, the combination of Betzig and Matsumoto teaches a storage unit configured to store information relating to an inclination angle of the refractive index interface of the object in advance, wherein the inclination information is determined on the basis of the information stored in the storage unit (i.e., the processors and/or computing devices 150 (storage unit) also can operate to process information about light detected by the detector 126, para. [0081] as taught by Betzig). Further, Matsumoto teaches it is necessary to measure an aberration in advance in order to obtain an optimum compensated wave front, and a process for converging a correction amount in order to form an optimum wave front is required, para. [0019]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention where an inclination angle (tilt angle) of the refractive index interface (index difference) of the object stored in a computer (storage unit), for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary.

Regarding claim 13, Betzig fails to teach a diameter of a region of the correction pattern on the modulation plane is larger than a pupil diameter of the objective lens.
However, in a related field of endeavor Matsumoto teaches a maximum value of an effective diameter of the aberration correction (correction pattern) optical unit to “1”, para. [0054], FOG. 3, and a size of an active region 24 driving the liquid crystal is determined according to a pupil diameter of an objective lens, para. [0070], FIG. 6. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Betzig such that to set aberration correction (correction pattern) diameter that larger than a pupil diameter of an objective lens as taught by Matsumoto, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary.

Regarding claim 14, Betzig in view of Matsumoto teaches the measurement unit is configured to divide the refractive index interface of the object into a plurality of regions, and measure the inclination angles in the respective regions, and the inclination information is determined on the basis of the inclination angles in the respective regions  (i.e., it is possible to divide the active element 114 into N subregions, with each subregion having an independently adjustable phase pattern, and thereby segment the rear pupil into N beamlets individually controllable for tilt angle and relative phase offset (e.g., inclination information of the index of refraction inhomogeneities (e.g., refractive index difference) to the sample 106 and plane perpendicular to an optical axis of the objective lens 118/304). As the complexity of the required corrective phase pattern across the rear pupil increases, more subregions N are needed to achieve an accurate approximation (e.g., aberration correction), see para. [0086] and as shown at least in FIGS. 1 & 3c).

Regarding claim 15, the combination of Betzig and Matsumoto teaches the combination of Betzig and Matsumoto teaches a measurement step of measuring an inclination angle of the refractive index interface of the object, wherein the inclination information is determined on the basis of the inclination angle measured by the measurement step (i.e., the tip and tilt angles (inclination angle) for a beamlets that maximize the emission light from the sample (object) when integrated over all the positions of the focal spot can be determined (measured), see para. [0020] as taught by Betzig). Further, Matsumoto teaches an aberration generated by a depth of a specimen and a method for correcting the aberration, see para. [0054]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the refractive index difference of the object by a depth of a specimen (inclination angle) and a method for correcting the aberration, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary.

Regarding claim 16, Betzig in view of Matsumoto teaches the measurement step includes acquiring a plurality of images of the object having different depths from the refractive index interface of the object, and obtaining the inclination angle on the basis of the plurality of images (i.e., the fast active element is used to vary the angles of the beamlets to determine the optimal angles for the beamlets (measurement step), as aberrations increase when imaging more deeply into the sample, the corrections found quickly by the fast active element as a given depth in the sample can be applied to the spatial light modulator, para. [0106]).

Regarding claim 17, the combination of Betzig and Matsumoto teaches the inclination information is determined on the basis of information relating to an inclination angle of the refractive index interface of the object stored in advance (i.e., the processors and/or computing devices 150 (to store) also can operate to process information about light detected by the detector 126, para. [0081] as taught by Betzig). Further, Matsumoto teaches it is necessary to measure an aberration in advance in order to obtain an optimum compensated wave front, and a process for converging a correction amount in order to form an optimum wave front is required, para. [0019]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention where an inclination angle (tilt angle) of the refractive index interface (index difference) of the object stored in advance, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary.

Regarding claim 18, Betzig fails to teach a diameter of a region of the correction pattern on the modulation plane is larger than a pupil diameter of the objective lens.
However, in a related field of endeavor Matsumoto teaches a maximum value of an effective diameter of the aberration correction (correction pattern) optical unit to “1”, para. [0054], FOG. 3, and a size of an active region 24 driving the liquid crystal is determined according to a pupil diameter of an objective lens, para. [0070], FIG. 6. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Betzig such that to set aberration correction (correction pattern) diameter that larger than a pupil diameter of an objective lens as taught by Matsumoto, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary.

Regarding claim 19, Betzig in view of Matsumoto teaches the measurement step includes dividing the refractive index interface of the object into a plurality of regions, and measuring the inclination angles in the respective regions, and the inclination information is determined on the basis of the inclination angles in the respective regions (i.e., it is possible to divide the active element 114 into N subregions, with each subregion having an independently adjustable phase pattern, and thereby segment the rear pupil into N beamlets individually controllable for tilt angle and relative phase offset (e.g., inclination information of the index of refraction inhomogeneities (e.g., refractive index difference) to the sample 106 and plane perpendicular to an optical axis of the objective lens 118/304). As the complexity of the required corrective phase pattern across the rear pupil increases, more subregions N are needed to achieve an accurate approximation (e.g., aberration correction), see para. [0086] and as shown at least in FIGS. 1 & 3c).

Regarding claim 20, the combination of Betzig and Matsumoto teaches a measurement unit configured to measure an inclination angle of the refractive index interface of the object, wherein the inclination information is determined on the basis of the inclination angle measured by the measurement unit (i.e., the tip and tilt angles (inclination angle) for a beamlets that maximize the emission light from the sample (object) when integrated over all the positions of the focal spot can be determined (measured), see para. [0020] as taught by Betzig). Further, Matsumoto teaches an aberration generated by a depth of a specimen and a method for correcting the aberration, see para. [0054]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the refractive index difference of the object by a depth of a specimen (inclination angle) and a method for correcting the aberration, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary.

Regarding claim 21, Betzig teaches the measurement unit is configured to acquire a plurality of images of the object having different depths from the refractive index interface of the object, and obtain the inclination angle on the basis of the plurality of images (i.e., the fast active element is used to vary the angles of the beamlets to determine the optimal angles for the beamlets (measurement step), as aberrations increase when imaging more deeply into the sample, the corrections found quickly by the fast active element as a given depth in the sample can be applied to the spatial light modulator, para. [0106]).

Regarding claim 22, the combination of Betzig and Matsumoto teaches a storage unit configured to store information relating to an inclination angle of the refractive index interface of the object in advance, wherein the inclination information is determined on the basis of the information stored in the storage unit (i.e., the processors and/or computing devices 150 (storage unit) also can operate to process information about light detected by the detector 126, para. [0081] as taught by Betzig). Further, Matsumoto teaches it is necessary to measure an aberration in advance in order to obtain an optimum compensated wave front, and a process for converging a correction amount in order to form an optimum wave front is required, para. [0019]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention where an inclination angle (tilt angle) of the refractive index interface (index difference) of the object stored in a computer (storage unit), for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary.

Regarding claim 23, Betzig fails to teach a diameter of a region of the correction pattern on the modulation plane is larger than a pupil diameter of the objective lens.
However, in a related field of endeavor Matsumoto teaches a maximum value of an effective diameter of the aberration correction (correction pattern) optical unit to “1”, para. [0054], FOG. 3, and a size of an active region 24 driving the liquid crystal is determined according to a pupil diameter of an objective lens, para. [0070], FIG. 6. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Betzig such that to set aberration correction (correction pattern) diameter that larger than a pupil diameter of an objective lens as taught by Matsumoto, for the purpose of correcting a high-order aberration or an asymmetrical aberration such as a tilt, a coma, and the like, as necessary.

Regarding claim 24, Betzig in view of Matsumoto teaches the measurement unit is configured to divide the refractive index interface of the object into a plurality of regions, and measure the inclination angles in the respective regions, and the inclination information is determined on the basis of the inclination angles in the respective regions  (i.e., it is possible to divide the active element 114 into N subregions, with each subregion having an independently adjustable phase pattern, and thereby segment the rear pupil into N beamlets individually controllable for tilt angle and relative phase offset (e.g., inclination information of the index of refraction inhomogeneities (e.g., refractive index difference) to the sample 106 and plane perpendicular to an optical axis of the objective lens 118/304). As the complexity of the required corrective phase pattern across the rear pupil increases, more subregions N are needed to achieve an accurate approximation (e.g., aberration correction), see para. [0086] and as shown at least in FIGS. 1 & 3c).



 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
December 30, 2021